Exhibit 10.37

FIRST AMENDMENT TO

EMPLOYMENT AGREEMENT

 

THIS FIRST AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”) is made and
entered into effective as of October 20, 2017 (the “Effective Date”) by and
between Summer Energy Holdings, Inc., a Nevada corporation (“Employer”), and
Jaleea George (“Employee”). 

RECITALS

A. Employer and Employee are parties to that certain Employment Agreement dated
as of January 1, 2017 (the “Employment Agreement”).  Unless otherwise indicated,
all capitalized terms herein shall have the meanings assigned to them in the
Employment Agreement; and 

 

B.Pursuant to Section 9 of the Employment Agreement, Employer and Employee
desire to amend the Employment Agreement pursuant to the terms and conditions of
this Amendment.   

 

AGREEMENT

NOW, THEREFORE, in consideration of the covenants and conditions set forth
herein, and for other good and valuable consideration, Employer and Employee
hereby agree as follows: 

1.Exhibit A to the Employment Agreement is hereby amended by deleting the second
bullet point in section 5 of Exhibit A and replacing it in its entirety with the
following language:  

Beginning on and measured from October 1, 2017, and continuing through the term
of this Agreement, Employee will be granted a fully-vested option to purchase
15,000 shares of Employer’s common stock each calendar quarter, provided Summer
LLC’s (i) quarterly commercial sales volume exceeds 22,500,000 KWh for such
quarter (as measured by the ERCOT Commercial Rolling Metrics report) and (ii)
EBITDA after SG&A expenses, divided by Gross Profit, each as set forth on
Employer’s internal energy schedule, exceeds 9.0% for such quarter.  Provided
such metrics were met for a particular quarter, Employer will grant said options
as promptly as possible following the end of such fiscal quarter with a strike
price equal to the greater of (i) the fair market value of a share of stock on
the date of grant, and (ii) $2.50 per share.  Such option will be granted
pursuant to the terms and conditions of a Stock Option Grant Agreement and the
Employer’s 2015 Stock Option and Stock Award Plan.  Upon the occurrence of a
Change of Control (as defined in this Agreement, as amended), unless otherwise
agreed to by the parties, the incentive compensation described in this paragraph
shall terminate. 

2.All other provisions of the Employment Agreement shall remain in full force
and effect. 

IN WITNESS WHEREOF, the parties hereto have executed this First Amendment to
Employment Agreement as of the Effective Date.

 

EMPLOYER:EMPLOYEE: 

 

SUMMER ENERGY HOLDINGS, INC.

a Nevada corporation/s/ Jaleea George 

Jaleea George 

By:/s/ Neil Leibman 

Name:Neil Leibman 

Title:CEO 

--------------------------------------------------------------------------------

1

 